Case: 17-10603   Date Filed: 10/30/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-10603
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:16-cr-20381-KMW-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

WALKIN DE LEON PERALTA,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 30, 2017)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 17-10603     Date Filed: 10/30/2017   Page: 2 of 4


      Walkin De Leon Peralta appeals his convictions for possession with intent to

distribute a controlled substance on board a vessel subject to the jurisdiction of the

United States, and conspiracy to possess with intent to distribute a controlled

substance on board a vessel subject to the jurisdiction of the United States, in

violation of 46 U.S.C. § 70506(a)(1) and (b). On appeal, De Leon contends that

the Maritime Drug Law Enforcement Act (“MDLEA”), the statute under which he

was charged and convicted, is unconstitutional as applied to him. We affirm.

      The Constitution permits Congress to “define and punish Piracies and

Felonies committed on the high Seas.” U.S. const. Art. I, § 8, cl. 10. Congress

enacted the MDLEA to “punish drug trafficking on the high seas.” United States

v. Estupinan, 453 F.3d 1336, 1338 (11th Cir. 2006). The MDLEA prohibits

individuals from “knowingly or intentionally . . . manufactur[ing] or distribut[ing],

or possess[ing] with intent to manufacture or distribute, a controlled substance” on

board “a vessel of the United States or a vessel subject to the jurisdiction of the

United States.” 46 U.S.C. § 70503(a), (e); see also United States v. Campbell, 743
F.3d 802, 805 (11th Cir. 2014). Under the MDLEA, a vessel “subject to the

jurisdiction of the United States” includes “a vessel without nationality,” a term

which includes “a vessel aboard which the master or individual in charge makes a

claim of registry that is denied by the nation whose registry is claimed.” 46 U.S.C.

§ 70502(c)(1)(A), (d)(1)(A).


                                          2
              Case: 17-10603     Date Filed: 10/30/2017    Page: 3 of 4


      In 1996, Congress amended the MDLEA to provide that “[j]urisdiction of

the United States with respect to a vessel subject to this chapter is not an element

of an offense.” 46 U.S.C. § 70504(a); see Campbell, 743 F.3d at 805. Instead,

jurisdictional issues under the MDLEA “are preliminary questions of law to be

determined solely by the trial judge.” 46 U.S.C. § 70504(a).

      De Leon argues that Congress’s power to punish felonies on the high seas

does not extend to drug-trafficking offenses with no nexus to the United States.

Relying on principles of personal jurisdiction, he further asserts that it violates due

process for courts to exercise jurisdiction over conduct without such a nexus. He

also maintains that the MDLEA violates his rights under the Fifth and Sixth

Amendments because it removes the factual basis of the jurisdictional requirement

from the jury’s consideration. As De Leon concedes, however, we have repeatedly

upheld the constitutionality of the MDLEA in the face of these arguments. See,

e.g., United States v. Cruickshank, 837 F.3d 1182, 1187–88 (11th Cir. 2016),

Campbell, 743 F.3d at 809–12; United States v. Rendon, 354 F.3d 1320, 1324–28

(11th Cir. 2003); United States v. Tinoco, 304 F.3d 1088, 1108–12 (11th Cir.

2002).

      In Campbell, for example, we rejected each of the arguments De Leon raises

on appeal. See 743 F.3d at 809–12. We held that (1) the MDLEA is a valid

exercise of Congress’s power under the Felonies Clause as applied to offenses


                                          3
              Case: 17-10603    Date Filed: 10/30/2017   Page: 4 of 4


without a nexus to the United States, id. at 810; (2) a conviction under the MDLEA

does not violate a defendant’s right to due process under the Fifth Amendment

even when the offense lacks such a nexus, id. at 812; and (3) the Fifth and Sixth

Amendment do not require a jury to determine whether extraterritorial jurisdiction

exists under the MDLEA, id. at 809. See also Cruickshank, 837 F.3d at 1188 (“In

Campbell, we reaffirmed that Congress did not exceed its authority by enacting the

MDLEA; we determined that no jurisdictional nexus was required under the

MDLEA; and we concluded that convictions under the MDLEA do not violate the

Due Process Clause of the Constitution.”).

      “Under the prior precedent rule, we are bound to follow a prior binding

precedent unless and until it is overruled by this court en banc or by the Supreme

Court.” United States v. Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008)

(internal quotation marks omitted). Because De Leon’s arguments are foreclosed

by binding precedent, we affirm his convictions. His arguments are preserved for

purposes of further review.

      AFFIRMED.




                                        4